Exhibit 10.12
[PROGREEN PROPERTIES, INC. LETTERHEAD]


Name
Address
Address


Restricted Stock Units Agreement


Dear ________:


I am pleased to inform you that, effective June 1, 2012 (the “Grant Date”), the
Board of Directors of Progreen Properties, Inc., a Delaware corporation (the
“Company”), has approved an award to you of Restricted Stock Units (RSU’s) for
shares (the “Shares”) of the Company’s common stock (“common stock”), pursuant
to the Company’s 2012 Employee Stock Option Plan (the “Plan”).  The award is
subject to the terms and conditions of this agreement (the “Agreement”).


1.           RSU’s Award.  The Company hereby awards an aggregate of
______________ (____________) RSU’s to you.


2.           Vesting.  Your interest in the RSU’s shall become non-forfeitable
(“Vested”) as of the dates provided in Section 3 of this Agreement; provided,
that (a) you are a [_______________] of the Company as of the applicable Vesting
Date and have been so engaged throughout the period beginning on the date of
this Agreement and ending on the applicable Vesting Date and (b) that the common
stock has traded for a period of 20 (Twenty) trading days at the market price
(“Common Stock Market Price”) specified Section 3 for the applicable Vesting
Date.


3.           Vesting Requirements.


(a) Vesting Requirements.  _______________ (_________) of the RSU’s awarded
pursuant to Section 1 shall become Vested as of June 1, 2013, or such later date
as of which the Common Stock Market Price shall have equaled or exceeded $0.15
per share;  _____________ (___________) of the RSU’s awarded pursuant to Section
1 shall become Vested as of June 1, 2014, or such later date as of which the
Common Stock Market Price shall have equaled or exceeded $0.25 per share; and
______________ (____) of the RSU’s shall become Vested as of June 1, 2015, or
such later date as of which the Common Stock Market Price shall have equaled or
exceeded $0.35 per share.


(b)            Expiry. No RSU’s can be released on or after June 1, 2017.


 (c)           Change of Control.  If there is a change of control of the
Company, the Board of Directors, in its sole discretion, may accelerate the
vesting of your RSU’s.


4.           Release of Shares.   The Company shall deliver shares of common
stock to you in accordance with release instructions (“Release Instructions”)
from you that specify the number of Vested RSU’s that are to be released as
Shares and the date or dates following the Vesting Date on which you elect to
have such Shares released.  The stock certificates, when issued, shall bear a
legend describing the then applicable terms and conditions of the applicable
restrictions on transfer; provided, that the Company shall use best efforts to
have a Registration Statement on Form S-8 (or the applicable successor form)
which includes the number of Shares underlying the RSU’s issued under the Plan
on file with the Securities and Exchange Commission, so as to permit sales of
the Shares without restrictions under the Securities Act of 1933, as amended.


5.           Adjustments.  If the number of outstanding shares of Company common
stock is increased or decreased as a result of a subdivision or consolidation of
shares, the payment of a stock dividend, stock split, or any other similar
changes in capitalization, the number of Shares shall be appropriately adjusted
by the Board of Directors of the Company, whose determination shall be binding.
 
 
-1-

--------------------------------------------------------------------------------

 
 
        6.           Governing Law.  This Agreement shall be governed by the
laws of the State of Delaware.


7.           Acceptance of Award.  You may accept this award by signing and
returning the enclosed copy of this Agreement.  Your signature will evidence
your agreement to the terms and conditions set forth in this Agreement.  This
Agreement will not be effective until is signed and returned.


8.           Entire Agreement, Amendment.  This Agreement constitutes the entire
agreement between you and the Company and shall be binding upon your legatees,
distributees, and personal representatives and the successors of the
Company.  This Agreement may only be amended by a writing signed by both you and
the Company.


PROGREEN PROPERTIES, INC.




By:                                                                          


Its:                                                                          


Date:                                                                          




[ ________________]




Signature:                                                                          


Date:                                                                          